Citation Nr: 1630038	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-27 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for arthrodesis of the distal phalanx of the right index finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO denied reopening the Veteran's previously denied claim for service connection for arthrodesis of the distal phalanx of the right index finger (right index finger disorder).  

The Veteran and his spouse appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in September 2014.  A copy of the transcript of this hearing has been associated with the claims file.  

Thereafter, in a January 2015 decision, the Board found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for his right index finger disorder, but remanded the merits of the claim for additional development.  In a March 2015, a Supplemental Statement of the Case was issued continuing the denial of service connection for the Veteran's right index finger disorder.  The Veteran's appeal has, therefore, been returned to the Board.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  Upon examination at entry into active service, the Veteran was noted to have a nonfunctional distal phalanx with hyperextension but good strength and function of the profundus tendon and phalanges of the right index finger.

2.  During active service, the Veteran's right index finger disorder worsened causing a swan neck deformity and muscle weakness resulting in surgical treatment in August 1968 when the Veteran underwent arthrodesis (fusion) of the distal interphalangeal joint of right index finger.

3.  The Veteran's right index finger disability was no more disabling at the time of his discharge than it was when he entered into active service and, even if it was, the surgery ameliorated the initial aggravation and any additional worsening after the surgery was due to the natural progression of the disorder.


CONCLUSION OF LAW

The Veteran's pre-existing right index finger disorder was not aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks service connection for a right index finger disorder and has done so since his discharge from service in 1969.  His claim has been denied on the basis that his right index finger disorder pre-existed his entry into service and was not aggravated during service as the surgery performed in service was remedial in nature and corrected the pre-service condition.  The Veteran contends that the in-service surgery actually made his right index finger disorder worse in that, before the surgery, it was functional and after it was less functional.  See September 2014 Board hearing transcript.  In its May 2016 Written Brief Presentation, the Veteran's representative also argued that the evidence clearly demonstrates the Veteran's right index finger disorder was aggravated during service, the surgery being strong evidence to support such view, and that the Veteran's lay testimony is competent and credible to substantiate aggravation in service and a continuity of symptoms post-service.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The initial question that must be resolved in this case is whether the Veteran's right index finger disorder pre-existed his entry into active military service in 1968.  

In this case, there is no dispute that the Veteran's right index finger disorder pre-existed his entry into service as his service treatment records clearly demonstrate the disorder was noted on his entry examination in July 1967.  Furthermore, the service treatment records contain a June 1967 private physician's note, which was prior to his entry into service, that states that the Veteran has a deformity of the right index finger as a result of injury and fracture from when he was an infant.  Therefore, the Veteran is not entitled to the presumption of soundness for this condition.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The question of whether a pre-existing defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  After such a showing, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Accordingly, the threshold inquiry for establishing service connection for a pre-existing disorder is whether the evidence establishes that there was an increase in the Veteran's pre-existing right index finger disorder in service.

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b)(1); see also, Verdon, 8 Vet. App. at 538 (holding that, if a pre-existing disability becomes worse during service and then improves due to in-service medical or surgical treatment to the point that it is no more disabling than it was at entrance into service, the presumption of aggravation does not attach).  However, when a disability has improved in one respect but has been made worse in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service.  Id.  

Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).   Only if a Veteran shows a chronic or permanent worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

After reviewing the record, the Board finds that there is evidence demonstrating the Veteran's pre-existing right index finger disorder worsened in severity in service.  Notably, the service treatment records show that, on entrance examination in July 1967, he had hyperextension of the distal phalanx of the right index finger although he had good strength and function of the profundus tendon and the phalanges.  A note on the examination report requested he be put on profile and a PULHES profile of "2" was given for the upper extremities.  In February 1968, he was noted to have a subluxed distal phalange with no active flexion, although range of motion of the distal interphalangeal joint was noted to be 40 degrees hyperextension to 25 degrees of flexion.  He was placed on a permanent profile but was not thought to be limited for duty.  In June 1968, his finger was noted to now have a swan neck deformity with the distal interphalangeal joint hyperextended to 30 degrees.  In August 1968, the Veteran underwent surgery for his right index finger disorder in the form of an arthrodesis (fusion) of the distal interphalangeal joint.  The September 1968 Narrative Summary of that procedure specifies the reasons for it were because the Veteran now has a severe swan-neck deformity with marked muscle weakness and he was almost unable to use his index finger.  Physical examination demonstrated the distal interphalangeal joint of the right index finger was held at 30 degrees of hyperextension.  He was, therefore, admitted for surgical repair of the right index finger.

However, after the arthrodesis was done, the Veteran had few complaints related to his right index finger disorder.  In February 1969, he was seen twice in medical.  The first time, he was seen for complaints of pain in the right index finger and was noted to have a permanent deformity and limited motion.  However, he was found okay for guard duty.  The second time, he noted only occasional difficulty with heavy lifting.  Clinically, the distal interphalangeal joint was noted to be solid.  The right index finger was noted to be smaller than the opposite side and he was unable to touch the tip of it to the palm crease, but he was found okay for duty and no profile was given.

In May 1969, the Veteran presented to sick call and requested referral to the Orthopedic Clinic saying he was dissatisfied with the finger and wanted it removed.  On Orthopedic consultation, however, it was noted that the finger was well healed and he had no problems with it.  Rather he did not like the way the finger looked.  He was told there was nothing that could be done for it.  The Veteran was examined in December 1969 for separation from service.  He did not report any problems with the right index finger at that time and no abnormalities were noted on examination.

In conjunction with the Veteran's initial claim for service connection in December 1969 claim, he was given a VA examination in May 1970.  He reported the pre-service injury and deformity and that, after entering service, he was unable to use the finger properly and underwent surgery to improve it.  He stated, however, that the surgery worsened his finger and that now it does not work as well as it originally did.  He stated that he is unable to bend the end joint at all and he is only partially able to bend the middle joint.  He stated the finger is smaller and it is weak.  Examination revealed symmetrical atrophy of the distal phalanx with a definite smaller entire distal phalanx than the opposite phalanx on the left hand.  The Veteran was unable to bend the distal interphalangeal joint of his right index finger more than a degree or two and the interphalangeal joint bent only 50 degrees. The Veteran had a barely discernible scar running on the inner aspect from the interphalangeal joint to the tip of the finger.  This scar itself was only minimally tender.  The assessment was history of arthrodesis of the right index finger for injury prior to service with subjective worsening, symptomatic.

So the initial question is whether the August 1968 surgical treatment ameliorated the Veteran's right index finger disorder such that it was no more disabling when he separated from service than it was when he entered service.  To do so, the Board looks to VA's rating schedule.  Verdon, 8 Vet. App. at 538.

VA's rating schedule provides for evaluation of ankylosis or limitation of motion of single digits of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5230.  Under the laws administered by VA, a distinction is made between major (dominant) and minor upper extremities.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant, his right index finger disorder affects his major extremity.  Thus only the criteria related to the major upper extremity will be discussed.

Diagnostic Code 5229, pertaining to limitation of motion of the index finger, provides that a noncompensable (0 percent) evaluation is warranted for limitation of motion of the index finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a.  A maximum evaluation of 10 percent under Diagnostic Code 5229 requires limitation of motion of the index finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  Id.  

Finally, a 10 percent rating is assigned under Diagnostic Code 5225 for unfavorable or favorable ankylosis of the index finger for either the major (dominant) or minor (non-dominant) side.  A Note to Diagnostic Code 5225 provides that raters should consider whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  Id.  

Explanatory note (1) to Diagnostic Codes 5216-5230 provides that zero degrees of flexion represents the index finger fully extended, making a straight line with the rest of the hand.  The metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

In the Veteran's case, when he was examined for entry into service in July 1967, it is clear he had a defect of the right index finger due to an old tendon laceration with hyperextension of the distal phalanx, and he was diagnosed to have a nonfunctional distal phalanx.  In February 1968, he was noted to have a subluxed distal phalange with no active flexion.  The range of motion shown is, therefore, presumed to be passive.  Furthermore, the Veteran has testified at various hearings that, prior to service, he was not able to bend the tip of his index finger and that this caused him difficulties in using the finger so he never used it much.  When he went into service, the only problem he really had with his finger was in firing his weapon, it caused him pain, so he used his middle finger.  See March 1996 RO hearing transcript, p. 2; October 1997 Board hearing transcript, p. 3-4; September 2014 Board hearing transcript, p. 3-4.  

With regard to pain, the service treatment records show no complaints of pain until February 1968; however, at that time, the Veteran reported his finger had been hurting him for a "real long time."  So likely he had pain in the right index finger at the time of his entry into service despite no notation seen on the July 1967 entrance examination reports.  However, the Veteran testified that he did not have pain in the right index finger before entering service.  See October 1997 Board hearing transcript, p. 3, 6.  

In contrast, at the time of the Veteran's separation from service in December 1969, the medical evidence demonstrates that he was not having any significant problems with his right index finger.  His separation examination is silent for any complaints or findings related to this disorder.  His last complaints associated with this disorder seen in the service treatment records were in May 1969 and only showed his dissatisfaction with how his finger looked.  Otherwise it was noted he had no problems with his finger.  However, as evidenced in the January 1969 Orthopedic Consultation Report and the May 1970 VA examination report, the Veteran's distal interphalangeal joint of the right index finger was arthodesed as a result of the August 1968 surgery.  In other words, it was fused in place and had little to no movement, to wit, ankylosed.  He also had some atrophy of the finger and limitation of motion of the proximal interphalangeal joint but otherwise the finger and hand were noted to be normal.  

The Veteran reported at the May 1970 VA examination, however, that the surgery worsened his finger and it did not work as well as it originally did as he was unable to bend the end joint at all, was only partially able to bend the middle joint, and the finger was smaller and weaker.  He also testified at his various hearings that, after the surgery, he could never bend the finger, he had pain if he tried to pick something up or touched the finger down and the pain would go down into the middle of his hand, he could never use the finger.  See March 1996 RO Hearing transcript, pp. 2-4.  He further testified that he did not have pain before the surgery but only after the surgery, which was a dull pain whenever he tried to use the finger and put pressure on the tip, and that he has continued to have pain and lack of strength in the finger since service.  See October 1997 Board hearing transcript, pp. 6-8; September 2014 Board hearing transcript, pp. 12-13.  

Given this evidence, the Board finds that the Veteran's right index finger disorder was no more disabling at the time of his separation from service than it was upon his entry into active duty as the evidence shows essentially the Veteran's right index finger was functionally ankylosed upon entry and his right index finger was actually ankylosed upon separation and, under VA's rating schedule, a 10 percent disability rating would be warranted for both.

The evidence at or around the Veteran's entrance into active service establishes that his right index finger disorder was consistent with ankylosis because functionally he had no active use of the distal interphalangeal joint.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Board acknowledges that there was no physical consolidation of the joint due to the pre-service injury but the Veteran had no active flexion and the extent of hyperflexion was excessive, meaning that he had very little functional use of the distal interphalangeal joint.  The Veteran testified to this at multiple hearings.  Thus, the Board finds that the July 1967 examiner's characterization of "nonfunctional distal phalanx" is analogous to a diagnosis of ankylosis.  Such a disorder would warrant a 10 percent disability under Diagnostic Code 5225 of VA's rating schedule.

Upon separation, having undergone arthrodesis of the distal interphalangeal joint of the right index finger, that joint was clearly ankylosed and Diagnostic Code 5225 would provide a 10 percent disability rating.  The Board acknowledges that the evidence shows the Veteran also had some atrophy and weakness of the right index finger as evidenced by the May 1970 VA examination that was not present at the time of his entry into service.  However, although these symptoms are taken into consideration in evaluating the Veteran's disability, the rating schedule does not provide a higher disability rating than 10 percent for disabilities solely involving the index finger unless there is amputation with metacarpal resection and more than one-half of the bone lost, which would warrant a 20 percent.  Even if the evidence showed that the Veteran would be better off with an amputation in the present case, it is highly unlikely that the level of amputation would be at the metacarpal level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5153.  Rather, the level of amputation would likely be no lower than the proximal interphalangeal or proximal thereto, which only warrants a 10 percent disability rating.  Id.  

As for the Veteran's reports of pain, because of the inconsistencies between his more current reports and those seen in the contemporaneous records, the Board must conclude that the Veteran's history is not credible.  In making such a finding, the Board does not intend to infer a negative motivation on the part of the Veteran.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events that occurred decades earlier.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  The fact that there are some inconsistencies among the Veteran's testimony about this at the various hearings adds support to this conclusion.  

Furthermore, the Board acknowledges that the Note to Diagnostic Code 5225 provides that raters should consider whether evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  However, in the present case, there is no evidence to demonstrate that the Veteran would have been better served by amputation of the right index finger at the time of his entry into or separation from service.  Nor does the evidence demonstrate involvement of any other fingers or the overall function of the right hand.  So the Board finds no evaluation for amputation or additional evaluations are warranted.

Consequently, as the Board finds that the Veteran's right index finger would be evaluated as 10 percent disabling under the VA rating schedule at the time of both his entry into service and his separation from service, the evidence fails to demonstrate that his right index finger disorder was aggravated during service and the presumption of aggravation does not attach.  See Verdon, 8 Vet. App. at 538.  The Board's finding that there was no aggravation during service is further supported by the May 2010 VA examiner's findings.  The examiner acknowledged that the Veteran had some minimal residuals from the surgery but that the surgery was done to improve his use of the finger and his quality of life and overall it was a complete success.  The examiner stated that the Veteran's complaints are that of subjective, occasional achiness and discomfort, which are very minimal.  

The Board has also considered the argument in the May 2016 Written Brief Presentation that the in-service surgery is evidence that the Veteran's right index finger disorder was aggravated during service.  The in-service surgery is evidence that the disability became worse during service, but the inquiry does not end there.  If the pre-existing disability becomes worse during service and then improves due to in-service medical or surgical treatment to the point that it is no more disabling than it was at entrance into service, the presumption of aggravation does not attach..  see also, Verdon, 8 Vet. App. at 538.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right index finger disorder as the evidence fails to demonstrate that the presumption of aggravation attached as the right index finger disorder was not any more disabling at the time the Veteran separated from service than it was when he entered into active duty and, even if the presumption of aggravation did attach, any worsening that occurred after the August 1968 surgery was clearly and unmistakable due to the natural progression of the disorder.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for arthrodesis of the distal phalanx of the right index finger is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


